Order of the Appellate Division and that of the Special Term reversed, with costs in all courts, and motion denied, with ten dollars costs, on the authority of Matter of Holden (264 N.Y. 215) ; Emigrant Industrial Sav. Bank v. Scott's Bridge RealtyCo. (264 N.Y. 1); Matter of Times Square Trust Co. (264 N.Y. 8) ; Matter of Egan (258 N.Y. 334); Matter of Bank of UnitedStates (Moore) (261 N.Y. 645). Question certified answered in the negative. No opinion.
Concur: POUND, Ch. J., CRANE, LEHMAN, O'BRIEN, HUBBS and CROUCH, JJ. Not sitting: KELLOGG, J.